                                  IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    JOHN DOE I, et. al.,

                                        Plaintiffs,
                                                                                                 CIVIL ACTION
                v.                                                                               NO. 16-6039

    COLONEL ROBERT EVANCHICK,1 in his
    Official Capacity as Acting Commissioner of
    the Pennsylvania State Police

                                        Defendant.




                                                       TABLE OF CONTENTS

I.               INTRODUCTION .......................................................................................................... 3

II.              BACKGROUND ............................................................................................................ 4

      A.         Emergency Involuntary Commitment Under the Pennsylvania Mental Health
                 Procedures Act (“MHPA”) .............................................................................................. 5

      B.         Section 6105(c)(4) of the Pennsylvania Uniform Firearms Act ..................................... 9

      C.         MHPA Reporting Requirements to the Pennsylvania State Police ............................... 10

      D.         State Statutory Remedies .............................................................................................. 13

      E.         Plaintiffs’ Section 302 Commitments ........................................................................... 17

           1.    John Doe I ..................................................................................................................... 17


1
      Plaintiffs originally filed this suit against Colonel Tyree Blocker in his official capacity as the
      Commissioner of the Pennsylvania State Police. Colonel Blocker has since retired. On March
      22, 2018, Colonel Robert Evanchick was appointed to serve as Acting Commissioner of the
      Pennsylvania State Police. Under Federal Rule of Civil Procedure 25(d), when a public officer
      is a party to a suit in his individual capacity and the officer ceases to hold office while the action
      is still pending, the officer’s successor is substituted in the suit. Fed. R. Civ. P. 25(d). Therefore,
      Colonel Evanchick is substituted for Colonel Blocker.



                                                                          1
       2.        John Doe II.................................................................................................................... 20

III.             STANDARD OF REVIEW .......................................................................................... 21

IV.              ANALYSIS ................................................................................................................... 24

            A.          An Individual Committed Under Section 302 of the MHPA has a Protected
                        Liberty Interest in the Right to Bear Arms............................................................ 26

            B.          Defendant’s Enforcement of Section 6105(c)(4) of PUFA Does Not Deprive
                        Section 302 Committees of Their Right to Bear Arms Without Due Process ...... 31

                 1.         A Section 302 Committee is not Entitled to Additional Pre-Deprivation
                            Procedures Before the Pennsylvania State Police Enter His Mental Health
                            Record in the PICS and NICS Databases ......................................................... 32

                 2.         PUFA’s Post-Deprivation Remedies Adequately Safeguard a Section 302
                            Committee’s Due Process Rights ...................................................................... 38

V.               CONCLUSION ............................................................................................................. 44




                                                                         2
                                           OPINION

Slomsky, J.                                                                    January 10, 2019

I.       INTRODUCTION

         The parties’ Cross-Motions for Summary Judgment present a single issue: whether

Defendant’s enforcement of a Pennsylvania law prohibiting an individual who has been

temporarily committed for mental health reasons from owning a firearm violates the United States

Constitution by depriving that individual of his right to bear arms without due process of law.

(Doc. Nos. 61, 65.)

         On November 17, 2016, Plaintiffs John Doe I and John Doe II (“Plaintiffs”) filed this

procedural due process claim against Defendants Governor Thomas W. Wolf, Attorney General

Bruce R. Beemer, Colonel Tyree V. Blocker, and the Pennsylvania State Police.2 Plaintiffs are

individuals who attempted to purchase firearms for self-defense in their homes, but were

prohibited from doing so by Section 6105(c)(4) of the Pennsylvania Uniform Firearms Act

(“PUFA”), which bans individuals who have been temporarily committed under Section 302 of

the Pennsylvania Mental Health Procedures Act (“MPRA”) from possessing firearms. In this

procedural due process action seeking injunctive and declaratory relief, Plaintiffs bring a facial

challenge to Section 6105(c)(4), alleging that it deprives them, and all other similarly-situated

individuals committed under Section 302, of their right to bear arms without due process of law.

(Doc. No. 1.)




2
     On January 17, 2017, Josh Shapiro replaced Bruce R. Beemer as the Commonwealth of
     Pennsylvania Attorney General. Under Federal Rule of Civil Procedure 25(d), Attorney
     General Shapiro was substituted for Mr. Beemer as a defendant in this case. (Doc. No. 33 at
     3.)


                                                3
          Governor Wolf, the Attorney General, and the Pennsylvania State Police were dismissed

from this action at the Motion to Dismiss stage. (Doc. No. 34.) Now, only one Defendant remains:

Colonel Robert Evanchick (“Defendant”), who replaced Colonel Blocker as Commissioner of the

Pennsylvania State Police. (Doc. Nos. 61, 65.)

          On March 12, 2018, several months after the Court denied Defendant’s Motion to Dismiss,

the parties filed a stipulation in which Defendant Colonel Evanchick consented to substitute the

original John Doe II with a new John Doe II. (Doc. No. 41.) That same day, Plaintiffs filed an

Amended Complaint in which they alleged facts pertaining to the new John Doe II. (Doc. No. 42.)

           On October 29, 2018, the parties filed Cross-Motions for Summary Judgment. (Doc. Nos.

61, 65). On November 19, 2018, both parties filed Responses in Opposition to the respective

Motions for Summary Judgment. (Doc. Nos. 69, 70). Finally, on November 26, 2018, Plaintiffs

filed a Reply to Defendant’s Response in Opposition to their Motion. (Doc. No. 72.)

          The Motions are now ripe for review.3 For reasons discussed infra, Plaintiffs’ Motion for

Summary Judgment (Doc. No. 61) will be denied, and Defendant’s Motion for Summary Judgment

(Doc. No. 65) will be granted.

II.       BACKGROUND

          Plaintiffs mount a facial challenge to Section 6105(c)(4) of the PUFA. As such, they do

not merely assert that Section 6105(c)(4) is unconstitutional as it applies to them; rather, they


3
      In reaching a decision, the Court considered Plaintiffs’ Motion for Summary Judgment (Doc.
      No. 61), Plaintiffs’ Memorandum of Law in Support of their Motion for Summary Judgment
      (Doc. No. 62), Plaintiffs’ Statement of Undisputed Facts in Support of their Motion (Doc. No.
      63), Defendant’s Motion for Summary Judgment (Doc. No. 65), Defendant’s Statement of
      Undisputed Facts in Support of His Motion (Doc. No. 66), Plaintiffs’ Response in Opposition
      to Defendant’s Motion (Doc. No. 69), Plaintiffs’ Response to Defendant’s Statement of
      Undisputed Facts (Doc. No. 70), Defendant’s Response in Opposition to Plaintiff’s Motion
      (Doc. No. 71), Plaintiffs’ Reply to Defendant’s Response in Opposition to their Motion (Doc.
      No. 72), and the parties’ Joint Statement of Facts Not in Dispute (Doc. No. 55).


                                                  4
contend that, on its face, the statute denies every individual committed under Section 302 of his

right to bear arms without procedural due process.4 (Doc. No. 61.) To address this contention, the

Court will first set forth the relevant statutory scheme, and then discuss Plaintiffs’ respective

Section 302 commitments and mental health history.

        A.      Emergency Involuntary Commitment Under the Pennsylvania Mental
                Health Procedures Act (“MHPA”)

        In Pennsylvania, an individual may be subjected involuntarily to a temporary emergency

commitment for up to 120 hours under Section 302 of the Pennsylvania Mental Health Procedures

Act (“MHPA”) if “the person is severely mentally disabled and in need of immediate treatment.”

50 Pa. Stat. § 7302. This is known as a Section 302 commitment. Section 301, which defines

persons subject to involuntary emergency examination and treatment under Section 302, provides

as follows:

        Whenever a person is severely mentally disabled and in need of immediate
        treatment, he may be made subject to involuntary emergency examination and
        treatment. A person is severely mentally disabled when, as a result of mental
        illness, his capacity to exercise self control, judgment and discretion in the conduct
        of his affairs and social relations or to care for his own personal needs is so lessened
        that he poses a clear and present danger of harm to others or to himself.

50 Pa. Stat. § 7301. Section 301 also sets forth the standard for determining whether an individual

presents a clear and present danger of harm to others or to himself:

        Clear and present danger to others shall be shown by establishing that within the
        past 30 days the person has inflicted or attempted to inflict serious bodily harm on
        another and that there is a reasonable probability that such conduct will be repeated.
        . . . For the purpose of this section, a clear and present danger of harm to others
        may be demonstrated by proof that the person has made threats of harm and has
        committed acts in furtherance of the threat to commit harm.


4
    Plaintiffs do not challenge the validity of their Section 302 commitments or the constitutionality
    of Section 302. (Doc. No. 42 ¶ 6.) According to the Amended Complaint, “[t]hey seek only
    the narrow relief of preventing the automatic imposition of an indefinite loss of their Second
    Amendment rights without due process of law that arises out of their Emergency Commitments
    under Section 302.” (Id.)
                                                   5
50 Pa. Stat. § 7301(b)(1). Under Section 301(b)(2), “clear and present danger” can be shown by

establishing that within the past 30 days:

      (i) the person has acted in such manner as to evidence that he would be unable,
          without care, supervision and the continued assistance of others, to satisfy his
          need for nourishment, personal or medical care, shelter, or self-protection and
          safety, and that there is a reasonable probability that death, serious bodily injury
          or serious physical debilitation would ensue within 30 days unless adequate
          treatment were afforded under this act; or

      (ii) the person has attempted suicide and that there is the reasonable probability of
           suicide unless adequate treatment is afforded under this act. For the purposes of
           this subsection, a clear and present danger may be demonstrated by the proof
           that the person has made threats to commit suicide and has committed acts which
           are in furtherance of the threat to commit suicide; or

      (iii) the person has substantially mutilated himself or attempted to mutilate himself
            substantially and that there is the reasonable probability of mutilation unless
            adequate treatment is afforded under this act. For the purposes of this subsection,
            a clear and present danger shall be established by proof that the person has made
            threats to commit mutilation and has committed acts which are in furtherance of
            the threat to commit mutilation.

50 Pa. Stat. § 7301(b)(2).

        A Section 302 commitment is initiated in one of two ways.             First, a “physician or

responsible party”5 may make a written application to the county administrator “setting forth facts

constituting reasonable grounds to believe a person is severely mentally disabled and in need of

medical treatment.” 50 Pa. Stat. § 7302(a)(1). Upon receipt of the written application, “the county

administrator may issue a warrant requiring a person authorized by him, or any peace officer, to

take such person to the facility specified in the warrant.” Id. Second, “a physician or peace officer,

or anyone authorized by the county administrator may take such a person to an approved facility

for an emergency examination” upon “personal observation of the conduct . . . constituting

reasonable grounds to believe that he is severely mentally disabled and in need of immediate



5
    The term “responsible party” is not defined in the MHPA.
                                                  6
treatment.” 50 Pa. Stat. § 7302(a)(2). If an individual is taken to a treatment facility without a

warrant, the person transporting the individual must “make a written statement setting forth the

grounds for believing the person to be in need of such examination.” Id.

       An individual transported to a treatment facility under Section 302 must be examined by a

physician within two hours of his arrival to determine if he poses a clear and present danger to

himself or others and if he is in need of immediate treatment. 50 Pa. Stat. § 7302(b). If the

physician determines that the person is “severely mentally disabled and in need of emergency

treatment,” the treatment shall begin immediately. Id. If instead the physician finds that there is

no need for emergency treatment, or if at any time it appears that emergency treatment is no longer

required, the individual must be discharged. Id. Additionally, Section 302 requires the physician

to make a record of the examination and his findings. Id.

       An individual temporarily committed under Section 302 must be notified of his rights.

Section 302 sets forth those rights as follows:

       Upon arrival at the facility, the person shall be informed of the reasons for
       emergency examination and of his right to communicate immediately with others.
       He shall be given reasonable use of the telephone. He shall be requested to furnish
       the names of parties whom he may want notified of his custody and kept informed
       of his status. The county administrator or the director of the facility shall:

           (1) give notice to such parties of the whereabouts and status of the person, how
               and when he may be contacted and visited, and how they may obtain
               information concerning him while he is in inpatient treatment; and

           (2) take reasonable steps to assure that while the person is detained, the health
               and safety needs of any of his dependents are met, and that his personal
               property and the premises he occupies are secure.




                                                  7
50 Pa. Stat. § 7302(c)(1)-(2). A mental health treatment facility notifies a Section 302 committee

of these rights by providing him with mental health provider forms, which have been developed

by the Pennsylvania Department of Human Services.6 (Doc. No. 55 ¶ 3.)

        Sections 303 and 304 of the MPHA allow a treatment facility to extend a Section 302

commitment past 120 hours if the facility determines that the individual continues to need medical

treatment. 50 Pa. Stat. §§ 7303, 7304. A Section 303 commitment allows a facility to extend a

temporary commitment “for a period not to exceed 20 days.” 50 Pa. Stat. § 7303(f). To extend a

Section 302 commitment under Section 303, the facility must file an application in the court of

common pleas which states the grounds on which extended emergency treatment is believed to be

necessary. Id. “The application shall state the name of any examining physician and the substance

of his opinion regarding the mental condition of the person.” Id.

        Upon receipt of the Section 303 application, the court of common pleas must appoint

counsel to represent the individual, unless the person can afford private representation. Within 24

hours of filing the application, “an informal hearing shall be conducted by a judge or by a mental

health review officer and, if practicable, shall be held at the facility.” 50 Pa. Stat. § 7303(b). At

the informal hearing, the committee has the following rights:


        At the commencement of the informal conference, the judge or the mental health
        review officer shall inform the person of the nature of the proceedings. Information
        relevant to whether the person is severely mentally disabled and in need of
        treatment shall be reviewed, including the reasons that continued involuntary
        treatment is necessary. Such explanation shall be made by a physician who
        examined the person and shall be in terms understandable to a layman. The judge
        or mental health review officer may review any relevant information, even if it
        would normally be excluded under rules of evidence if he believes that such
        information is reliable. The person or his representative shall have the right to ask


6
    The Pennsylvania State Police has no involvement in the procedures leading to a Section 302
    commitment. The PSP is not responsible for notifying a Section 302 committee of his rights
    under § 7302(c)(1)-(2). (Doc. No. 55 ¶¶ 1, 4.)
                                                 8
       questions of the physician and of any other witnesses and to present any relevant
       information. At the conclusion of the review, if the judge or the review officer finds
       that the person is severely mentally disabled and in need of continued involuntary
       treatment, he shall so certify. Otherwise, he shall direct that the facility director or
       his designee discharge the person.

50 Pa. Stat. § 7303(c)(1).

       Like Section 303, Section 304 of the MPHA allows a treatment facility to extend a Section

302 commitment. Section 304 allows a facility to extend a temporary commitment “for a period

not to exceed 90 days” if the individual still continues to require emergency mental health

treatment. 50 Pa. Stat. §§ 7304(a)(1), (g). Before committing an individual under Section 304, a

judge or mental health review officer must hold a hearing, at which the individual is guaranteed

the right to counsel, the assistance of an expert in mental health, the right to confront and cross-

examine witnesses, and the right to present evidence on his own behalf. 50 Pa. Stat. § 7304(e). If

the judge or mental health review officer finds by clear and convincing evidence that the individual

is severely mentally disabled and in need of ongoing mental health treatment, the individual’s

Section 302 commitment may be extended for up to 90 days. 50 Pa. Stat. §§ 7304(f), (g).

       B.      Section 6105(c)(4) of the Pennsylvania Uniform Firearms Act

       The Pennsylvania Uniform Firearms Act (“PUFA”) regulates the use of firearms in

Pennsylvania. See 18 Pa. Cons. Stat. Ann. § 6101, et seq. At issue here is Section 6105 of the

PUFA, which identifies individuals who are prohibited from possessing firearms. 18 Pa. Cons.

Stat. Ann. § 6105. Section 6105(a) provides that a person “whose conduct meets the criteria in

subsection (c) shall not possess, use, control, sell, transfer or manufacture or obtain a license to

possess, use, control, sell, transfer or manufacture a firearm in this Commonwealth.” 18 Pa. Cons.

Stat. Ann. § 6105(a).




                                                  9
18 Pa. Cons. Stat. Ann. § 6105(a)(1). Under subsection (c)(4), the following persons “shall be

subject to the prohibition of subsection (a)”:

       A person who has been adjudicated as an incompetent or who has been involuntarily
       committed to a mental institution for inpatient care and treatment under section 302,
       303 or 304 of the provisions of the act of July 9, 1976 (P.L. 817, No. 143), known
       as the Mental Health Procedures Act. This paragraph shall not apply to any
       proceeding under section 302 of the Mental Health Procedures Act unless the
       examining physician has issued a certification that inpatient care was necessary or
       that the person was committable.

Id. § 6105(c)(4). As a result of this subsection, a person temporarily committed and certified under

Section 302 of MHPA, as described above, is prohibited from possessing a firearm in

Pennsylvania. Id.

       An individual prohibited from possessing a firearm under Section 6105(a) has a

“reasonable period of time, not to exceed 60 days from the date of the imposition of the disability

under this subsection, in which to sell or transfer that person’s firearms to another eligible person

who is not a member of the prohibited person’s household.” Id. § 6105(a)(2)(i). Essentially, if a

person temporarily committed under Section 302 owns a firearm at the time of his commitment,

he has 60 days to sell or transfer the firearm to someone outside his family.

       C.      MHPA Reporting Requirements to the Pennsylvania State Police

       Section 6105 of the PUFA is enforced by the Pennsylvania State Police, which is

responsible for reporting a Section 302 commitment to the Pennsylvania Instant Check System

(“PICS”), the state firearms background check database maintained by the PSP, and the National

Instant Criminal Background Check System (“NICS”), the federal firearms background check

database maintained by the Federal Bureau of Alcohol, Tobacco, Firearms and Explosives.

       The MHPA requires that the PSP be notified of any individual who has been temporarily

committed under Section 302. Section 109 of the MPHA provides as follows:



                                                 10
        Notwithstanding any statute to the contrary, judges of the courts of common pleas,
        mental health review officers and county mental health and mental retardation
        administrators shall notify the Pennsylvania State Police on a form developed by
        the Pennsylvania State Police of the identity of any individual who has been
        adjudicated incompetent or who has been involuntarily committed to a mental
        institution for inpatient care and treatment under this act or who has been
        involuntarily treated as described under 18 Pa. Con. Stat. Ann. § 6105(c)(4)
        (relating to persons not to possess, use, manufacture, control, sell or transfer
        firearms). The notification shall be transmitted by the judge, mental health review
        officer or county mental health and mental retardation administrator within seven
        days of the adjudication, commitment or treatment. Notwithstanding any statute to
        the contrary, county mental health and mental retardation administrators shall notify
        the Pennsylvania State Police on a form developed by the Pennsylvania State Police
        of the identity of any individual who before the effective date of this act had been
        adjudicated incompetent or had been involuntarily committed to a mental
        institution for inpatient care treatment under this act or had been involuntarily
        treated as described in 18 Pa. Con. Stat. Ann. § 6105(c)(4).

50 Pa. Stat. § 7109(d). In short, whenever an individual is involuntarily committed under Section

302, a judge on the courts of common pleas, a mental health review officer, or a county mental

health administrator must notify the PSP within seven days of the individual’s commitment. (Doc.

No. 55 ¶ 9.)

        Notice of a Section 302 commitment is sent to the PICS Unit of the PSP Firearm Division.

(Id. ¶ 11.) The notice must contain the committed individual’s name, date of birth or Social

Security number, physical description, date of commitment, and the name of the notifying mental

health treatment facility, agency, or county. (Id. ¶ 12.) The PSP does not examine the evidence

used by the treating physician to certify the Section 302 commitment. (Id. ¶ 16.) Nor does the

PSP confirm that the treating physician is licensed. (Id. at ¶ 15.) Instead, the PSP relies upon the

reporting entity to provide complete and accurate information, as required by 37 Pa. Code §

33.120(b).7 (Id. ¶ 16.)




7
    37 Pa. Code § 33.120(b) provides as follows:


                                                 11
        When the PSP confirms that the Section 302 commitment notice contains the required

information, it creates a mental health record in the PICS database, the state firearms background

check database maintained by the PSP.        (Id. ¶ 17.)   The PSP then automatically transfers the

mental health record to NICS, the national firearms backgrounds check database.8 (Id. ¶ 21.) Once

the required information is posted in the PICS and NICS databases, the individual is prohibited

from possessing, using, controlling, selling, or transferring firearms in Pennsylvania and

nationwide. 18 Pa. Cons. Stat. Ann. §§ 6105(a), (c)(4); 18 U.S.C. § 922(g)(4).9 The PSP does not



        It is the responsibility of the judges of the courts of common pleas, mental health
        review officers and county mental health and mental retardation administrators to
        ensure the notification provides complete and accurate information. The
        notification shall include: The full name of the individual who was involuntarily
        committed or adjudicated incompetent, at least one numeric identifier (date of birth
        or Social Security number, or both), and physical description; notification of the
        type of commitment and date of the commitment or adjudication of incompetence;
        the county submitting the information, and name, address and telephone number of
        the notifying official; examining physician’s certification on 302 commitments;
        facility where the commitment occurred; court case number and date of court order,
        where applicable. The notification shall be made to the State Police by the judges
        of the courts of common pleas, mental health review officers and mental health and
        mental retardation administrators within 7 days of the adjudication, commitment or
        treatment, or determination by an examining physician of the lack of severe mental
        disability following the initial commitment as set forth in subsection (a), by the
        form and format prescribed by the State Police. Notification made by mail, shall be
        directed to the Pennsylvania State Police, Attention: Firearm Division, PICS
        Operations, 1800 Elmerton Avenue, Harrisburg, PA 17110. The envelope shall be
        marked “Confidential.”
8
    According to the Joint Stipulation of Facts Not In Dispute, federal law does not require the PSP
    to transfer mental health records to NICS. Instead, “[b]eginning in 2013, [the Federal Bureau
    of Alcohol, Firearms, Tobacco and Explosives] began accepting mental health records from
    PSP and PSP voluntary began transmitting previously created and new mental health records to
    NICS, including mental health records for Section 302 committees.” (Doc. No. 55 ¶ 22, 23.)
9
    Section 922(g)(4) provides as follows:

        It shall be unlawful for any person . . . who has been adjudicated as a mental
        defective or who has been committed to a mental institution . . . to ship or transport
        in interstate or foreign commerce, or possess in or affecting commerce, any firearm
                                                  12
notify a Section 302 committee before it creates a mental health record of his Section 302

commitments in the PICS and NICS databases. (Doc. No. 55 ¶ 5.) Nor does the PSP notify a

Section 302 committee that he is prohibited owning a gun under state and federal law by virtue of

his Section 302 commitment. (Id. ¶ 4.) It is at this point in the statutory scheme that Plaintiffs

claim Defendant’s enforcement of Section 6105(c)(4) deprives a Section 302 committee of his

Second Amendment rights without due process of law. (Doc. No. 63 ¶¶ 80-81.)

       D.      State Statutory Remedies

       There are three post-deprivation procedures available to an individual who seeks to lift the

firearm restriction imposed by Section 6105(c)(4) of PUFA as a result of a Section 302

commitment. (Id. ¶ 2.) First, under Section 6105(f)(1) of PUFA, an individual can file a petition

in the court of common pleas, asserting that he is no longer mentally ill and should be allowed to

own a gun. Section 6105(f)(1) provides the following:

       Upon application to the court of common pleas under this subsection by an
       applicant subject to the prohibitions under subsection (c)(4), the court may grant
       such relief as it deems appropriate if the court determines that the applicant may
       possess a firearm without risk to the applicant or any other person.

18 Pa. Cons. Stat. Ann. § 6105(f)(1). A petition made pursuant to Section 6105(f)(1) is reviewed

in a civil proceeding in a state court of common pleas with a full evidentiary hearing. (Doc. No.

66 ¶ 49.) According to the declaration of PSP Major Scott Price, who is the Acting Deputy

Commissioner of Administration and Professional Responsibility, the parties at the evidentiary

hearing can present documentary and testimonial evidence and have the right to cross-examine




       or ammunition; or to receive any firearm or ammunition which has been shipped or
       transported in interstate or foreign commerce.

  18 U.S.C. § 922(g)(4).


                                               13
witnesses about the petitioner’s current mental health as it relates to his ability to safely possess a

firearm.10 (Id. at 15 ¶ 12.)

         If the petitioner demonstrates that he can possess a firearm without risk to himself or

another person, the state firearm prohibition is lifted. The PSP logs into the PICS database and

makes a notation that the petitioner is no longer prohibited from possessing a firearm under

Pennsylvania law. Notably, a successful Section 6105(f)(1) petition cannot lift the petitioner’s

federal prohibition. (Id. ¶ 50.)

         Second, under Section 6111.1(g)(2) of PUFA, an individual can attempt to have his Section

302 commitment expunged by petitioning the court to review the sufficiency of the evidence upon

which the commitment was based. In relevant part, Section 6111.1(g)(2) states the following:

         A person who is involuntarily committed pursuant to section 302 of the Mental
         Health Procedures Act may petition the court to review the sufficiency of the
         evidence upon which the commitment was based. If the court determines that the
         evidence upon which the involuntary commitment was based was insufficient, the
         court shall order that the record of the commitment submitted to the Pennsylvania
         State Police be expunged. A petition filed under this subsection shall toll the 60-
         day period set forth under section 6105(a)(2).

18 Pa. Cons. Stat. Ann. § 6111.1(g)(2) (footnote citing to Section 302 omitted).11      The Supreme

Court of Pennsylvania recently addressed the standard of review under Section 6111.1(g)(2):




10
     According to the transcript of Major Price’s deposition testimony, he was designated as the
     representative of Colonel Robert Evanchick in his official capacity as the Commissioner of the
     Pennsylvania State Police to give testimony on his behalf. (Doc. No. 63-2 at 6:9-23.) Prior to
     his position as Acting Deputy Commissioner of Administration and Professional Responsibility,
     Major Price served as Director of the PSP Bureau of Records and Identification and oversaw
     the Firearms Division. (Id. at 9:8-14.)
11
     The remainder of Section 6111.1(g) addresses when PSP must expunge an individual’s mental
     health records. It provides:

     (1) Upon receipt of a copy of the order of a court of competent jurisdiction which
         vacates a final order or an involuntary certification issued by a mental health review
                                                  14
       [T]he plain language of section 6111.1(g)(2) directs a trial court to review the
       physician’s findings, made at the time of the commitment, to determine whether the
       evidence known by the physician at the time, as contained in the
       contemporaneously-created record, supports the conclusion that the individual
       required commitment under one (or more) of the specific, statutorily-defined
       circumstances.
                                                ***
       [U]nder section 6111.1(g)(2), a challenge to the sufficiency of the evidence to
       support a 302 commitment presents a pure question of law, and the court’s sole
       concern is whether, based on the findings recorded by the physician and the
       information he or she relied upon in arriving at those findings, the precise,
       legislatively-defined prerequisites for a 302 commitment have been satisfied and
       are supported by a preponderance of the evidence. We emphasize that the trial
       court’s review is limited to the findings recorded by the physician and the
       information he or she relied upon in arriving at those findings, and requires
       deference to the physician, as the original factfinder, as the physician examined and
       evaluated the individual in the first instance, was able to observe his or her
       demeanor, and has particularized training, knowledge and experience regarding
       whether a 302 commitment is medically necessary.

In re Vencil, 152 A.3d 235, 242, 246 (Pa. 2017). Accordingly, a state court’s review of a Section

6111.1(g)(2) petition is limited and the court must give deference to the treating physician as the

original factfinder. Id. at 246.

       If the petitioner demonstrates that the evidence upon which the Section 302 commitment

was based was insufficient to support the commitment, the court will order the record expunged.




        officer, the Pennsylvania State Police shall expunge all records of the involuntary
        treatment received under subsection (f).
                                                ***
    (3) The Pennsylvania State Police shall expunge all records of an involuntary
        commitment of an individual who is discharged from a mental health facility based
        upon the initial review by the physician occurring within two hours of arrival under
        section 302(b) of the Mental Health Procedures Act and the physician’s
        determination that no severe mental disability existed pursuant to section 302(b) of
        the Mental Health Procedures Act. The physician shall provide signed confirmation
        of the determination of the lack of severe mental disability following the initial
        examination under section 302(b) of the Mental Health Procedures Act to the
        Pennsylvania State Police.

   18 Pa. Cons. Stat. Ann. § 6111.1(g)(1), (3).
                                                  15
Upon receipt of the court’s order, the PSP will remove any record of petitioner’s Section 302

commitment from the PICS database, which in turn will erase the Section 302 commitment from

the NICS database. (Id. ¶ 54; Doc. No. 63 ¶ 61.) Thus, a successful Section 6111.1(g)(2) petition

fully restores an individual’s right to possess a firearm under both state and federal law. (Doc. No.

63 ¶ 61.)

       Finally, under Section 6111.1(e) of PUFA, an individual can submit a challenge to the PSP

that contests the accuracy of his mental health record. Section 6111.1(e) states:

       (1) Any person who is denied the right to receive, sell, transfer, possess, carry,
       manufacture or purchase a firearm as a result of the procedures established by this
       section may challenge the accuracy of that person’s criminal history, juvenile
       delinquency history or mental health record pursuant to a denial by the
       instantaneous records check by submitting a challenge to the Pennsylvania State
       Police within 30 days from the date of the denial.

       (2) The Pennsylvania State Police shall conduct a review of the accuracy of the
       information forming the basis for the denial and shall have the burden of proving
       the accuracy of the record. Within 20 days after receiving a challenge, the
       Pennsylvania State Police shall notify the challenger of the basis for the denial,
       including, but not limited to, the jurisdiction and docket number of any relevant
       court decision and provide the challenger an opportunity to provide additional
       information for the purposes of the review. The Pennsylvania State Police shall
       communicate its final decision to the challenger within 60 days of the receipt of the
       challenge. The decision of the Pennsylvania State Police shall include all
       information which formed a basis for the decision.

       (3) If the challenge is ruled invalid, the person shall have the right to appeal the
       decision to the Attorney General within 30 days of the decision. The Attorney
       General shall conduct a hearing de novo in accordance with the Administrative
       Agency Law. The burden of proof shall be upon the Commonwealth.

       (4) The decision of the Attorney General may be appealed to the Commonwealth
       Court by an aggrieved party.

18 Pa. Cons. Stat. Ann. § 6111.1(e). Under this provision, an individual has the right to appeal the

PSP’s decision to the Pennsylvania Office of Attorney General, where an Administrative Law




                                                 16
Judge will hold a de novo hearing. § 6111.1(e)(3); (Doc. No. 66 ¶ 43). The Administrative Law

Judge’s decision may be appealed to the Pennsylvania Commonwealth Court. § 6111.1(e)(4).

       According to statistics provided by the PSP, forty-one (41) Section 302 committees pursued

one or more of these procedures to attempt to restore their firearm rights between January 1, 2017

and December 31, 2017. Of that number, seventeen (17) committees were successful. (Doc. No.

65 at 26.) Here, neither Plaintiff has pursued any of the three post-deprivation remedies to restore

his firearm rights. (Doc. No. 63 ¶ 97.)

       E.      Plaintiffs’ Section 302 Commitments

               1.      John Doe I

       John Doe I, who was 23 years old as of August 15, 2018, currently works in Somerset

County, Pennsylvania as an electrician. (Doc. No. 63-5 at 1.) When he was 16 years old, he

became “melancholy as a result of pervasive bullying at school.” (Doc. No. 63-4 ¶ 2.) Around

that time, administrators at his high school contacted John Doe I’s mother because they were

worried that he planned to harm himself after a romantic relationship soured. As a result, on

September 13, 2011, John Doe I’s mother took him to the emergency room of Somerset Hospital,

where he remained from 11 a.m. until 6 p.m. (Doc. No. 63 ¶ 99.)

       Upon arriving at Somerset Hospital, John Doe I was evaluated by Dr. George Groftisza to

determine whether he should be committed under Section 302. In his medical examination report,

Dr. Groftisza wrote the following:

       HISTORY OF PRESENT ILLNESS:

       This is a[n] [individual] who presents to the emergency room with mom.
       Apparently sent here by MH/MR. Apparently patient did see his high school
       counsellor yesterday at [school]. Apparently he is sort of depressed, has been
       having problems stating that he has emotional problems and people are not caring
       enough for him. The patient did use a knife and cut himself. He has multiple small
       superficial lacerations to the left forearm palmer aspect and again was seen by
       MH/MR and sent here for further evaluation and management.

                                                17
       PAST MEDICAL HISTORY:

       Compatible with history of previous cutting behavior, however, I am not sure of the
       date of this. The patient has never been seen by a psychiatrist. Has never gone to
       a type of counsellor per se previously to this event. The patient is not really sure
       why he is depressed but he tells me that he did want to hurt himself last night.

(Doc. No. 63-5 at 6.) After his evaluation, Dr. Groftisza concluded that John Doe I suffered from

“[d]epression with cutting behavior,” and [q]uestionable suicidal ideation,” and noted that his

forearm had multiple superficial lacerations. (Id. at 7.) Consequently, Dr. Groftisza determined

that John Doe I was “committable” under Section 302. He then completed and signed a Section

302 Application for Involuntary Examination and Treatment, in which he explained that John Doe

I was a clear and present danger to himself and that there was a reasonable probability that he

would commit suicide without emergency treatment. (Id. at 15.) Additionally, Dr. Groftisza

recommended that John Doe I be transferred to Aloysius Hall at the Conemaugh Medical Center

for Section 302 emergency inpatient treatment.       (Id. at 7.) Summer McQuown, a County

Administrator, also signed John Doe I’s Section 302 Application for Involuntary Examination and

Treatment. (Id. at 16.)

       Nevertheless, John Doe I left the Somerset Hospital later that evening with his mother

against medical advice. (Id. at 9.) In an addendum to his medical report, Dr. Groftisza noted the

following:

       We were planning to send this patient to Aloysia for further evaluation and
       management, however mom is completely against this, apparently she had a long
       talk with her son and apparently the issues here do not involve suicidal intent
       according to mom, apparently he just wanted to make sure people think of him a
       little more often and again he tells me he in no way is considering basically killing
       himself [sic]. He just wanted to release some emotion as per the patient. However,
       I would strongly suggest to mom to reconsider, however, mom states that she knows
       her son well, this is not a problem. She will be with him 24 hours a day until she
       sees a counselor tomorrow . . . and does not want [John Doe I] sent to Aloysia. I
       did have also MH/MR personnel here . . . and again mom is adamant and the patient

                                                18
       himself tells me that he has no problems of actually killing himself, he just wanted
       to apparently get some attention, but this is vague as well . . . . Subsequently mom
       will be signing out against medical advice.

(Id.) After being discharged, John Doe I sought outpatient treatment and saw a mental health

counselor for six months. (Id. at 2.) He contends that he was told that the Section 302 commitment

would not appear on his record. (Id.)

       At some point after Dr. Groftisza certified that John Doe I was committable under Section

302, a notice of his commitment was sent to the PSP. Pursuant to Section 6105(c)(4), the PSP

created a mental health record for John Doe I in the PICS database, and thereafter transmitted the

mental health record to the NICS database. John Doe I contends that he was never notified of the

legal consequences of his Section 302 commitment. (Id.) In the fall of 2015, John Doe I attempted

to purchase a firearm for “self-defense in [his] home,” but was prevented from doing so “when

[his] PICS/NICS background check revealed that [he] had been subject to an involuntary

emergency commitment under Section 302.” (Doc. No. 63-4 ¶¶ 15-16.)

       On August 15, 2018, Kenneth J. Weiss, M.D., conducted a psychiatric evaluation of John

Doe I for the purposes of this litigation and to determine his fitness to possess a firearm. In his

report, he concluded as follows:

       Having examined Mr. Doe I and reviewed pertinent records, the following opinions
       are expressed within a reasonable degree of medical certainty: Mr. Doe I is mentally
       healthy young adult, stable and functional, who has no subjective complaints and
       shows no objective signs of mental disease. To this examiner’s knowledge, he has
       had a life free of psychological traumas and issues, with the exception of the
       psychosocial problems he described in 2011. His description of the events in
       question are substantially congruent with the records. Mr. Doe I, as a troubled
       teenager with no outlet for discussing the problems he faced, called for help by
       scratching his wrist and presenting to the school counselor, whom he knew.
       Unfortunately, his gesture was interpreted as self-destructive behavior, and his
       declining to sign into the psychiatric unit of the hospital triggered the emergency
       commitment. It is highly significant that, upon closer inspection by clinicians, his
       condition was seen for what it was: reaching out for an entry point into mental
       health care. Even the clinical record from Somerset indicates “questionable

                                                19
         suicidal ideation.” The outpatient care he received was successful and, to this
         examiner’s knowledge, he has not had a recurrence. Accordingly, there would be
         no basis for considering him to be mentally ill or defective currently, and
         considering the circumstances of the 2011 incident, he is mentally fit to have his
         firearms rights restored. In my opinion, from a psychiatric perspective, Mr. Doe I
         no longer suffers from the condition that was the basis for the 302 commitment,
         does not require ongoing mental health care, and does not pose a danger to himself
         or others.

(Id. at 3.)

                2.      John Doe II12

         John Doe II, who was 47 years old as of August 16, 2018, currently works as a maintenance

manager at a power plant in Northampton County, Pennsylvania. (Doc. No. 63-7 at 1.) In August

of 1996, John Doe II lived in Easton, Pennsylvania with his first wife. (Doc. No. 63-6 ¶ 2.) Around

that time, John Doe II and his wife began experiencing marital problems that stemmed from rumors

that John Doe II’s wife was having an affair. (Id. ¶ 3.) One evening, in an attempt to force the

truth from his wife, John Doe II got drunk, fashioned a noose, and threatened to hang himself. (Id.

¶¶ 4-5.) In response, his wife called the police and reported that John Doe II was threatening

suicide. (Id. ¶ 6.) When the police arrived at his home, they took him into custody and gave him

two options: either the police could take him to a prison holding cell, or they could transport him

to the hospital for an emergency medical evaluation. (Id. ¶ 7.) He chose the latter option. (Id.)

         Later that evening, John Doe II was taken to Muhlenberg Hospital where he was confined

to a locked room for several hours. (Id. ¶¶ 8-13.) According to his declaration, he “waited in [his]



12
     As noted above, on March 12, 2018, the parties filed a stipulation in which Colonel Evanchick
     consented to the substitution of the original John Doe II with a new John Doe II. (Doc. No.
     41.) In the Complaint, which was filed November 17, 2016, Plaintiff John Doe II was an
     individual who had been committed under Section 302 after being intoxicated and
     uncooperative at the Grandview Hospital in Sellersville, Pennsylvania. (Doc. No. 1.) In the
     Amended Complaint, which was filed March 12, 2018, Plaintiffs pled facts relating to the
     current John Doe II. (Doc. No. 42.)


                                                20
room, slept, and was eventually released with almost no inquiry from hospital staff.” (Id. ¶ 12.)

He claims that while confined at Muhlenberg Hospital, no one informed him that he had been

involuntarily committed under Section 302. (Id. ¶ 14.) Furthermore, he claims that he did not

know about the Section 302 commitment or its legal consequences until 2015, when he attempted

to purchase a firearm for self-defense in his home but was denied after a PICS/NICS background

check. (Id. ¶¶ 22-23.)

         On August 16, 2018, Kenneth J. Weiss, M.D., conducted a psychiatric evaluation of John

Doe II for the purposes of this litigation and to determine his fitness to possess a firearm. In his

report, he concluded the following:

         Having examined Mr. Doe II and reviewed pertinent records, the following
         opinions are expressed within a reasonable degree of medical certainty: Mr. Doe II
         underwent an adjustment problem (marital problems) in 1995, probably fueled by
         alcohol, that led to his being overly dramatic. This, in turn, brought about a series
         of events which, 20 years later were revealed as a 302 commitment. To the best of
         this examiner’s knowledge, Mr. Doe II had no antecedent psychiatric history or
         further adjustment problems since the 1995 incident.13 The records surrounding
         the Easton/Muhlenberg medical care are not available as they were destroyed due
         to the age of the records. However, the State Police have confirmed that Mr. Doe
         II has no criminal convictions. Having considered the matter, I conclude that Mr.
         Doe II’s transitory disturbance in 1995 has no implications for public safety today;
         he is neither a danger to himself nor to others. Mr. Doe II is neither mentally
         defective nor mentally disturbed. Accordingly, there is no psychiatric bar to his
         being considered a proper and fit candidate for restoration of his firearm rights.

(Doc. No. 63-7 at 3.) As noted in Dr. Weiss’s psychiatric evaluation report, the medical records

from John Doe II’s Section 302 commitment have been destroyed. (Id.)

III.     STANDARD OF REVIEW

         Granting summary judgment is an extraordinary remedy.              Summary judgment is

appropriate “if the movant shows that there is no genuine dispute as to any material fact and the


13
     In his declaration, John Doe II states that he threatened suicide in August 1996, but in the
     medical report, Dr. Weiss states that the incident occurred in 1995. (Doc. No. 63-6 ¶ 2; Doc.
     No. 63-7 at 3.)
                                                  21
movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In reaching this decision,

the court must determine whether “the pleadings, depositions, answers to interrogatories,

admissions, and affidavits show there is no genuine issue of material fact and that the moving party

is entitled to judgment as a matter of law.” Favata v. Seidel, 511 F. App’x 155, 158 (3d Cir. 2013)

(quoting Azur v. Chase Bank, USA, Nat’l Ass’n, 601 F.3d 212, 216 (3d Cir. 2010)). A disputed

issue is “genuine” only if there is a sufficient evidentiary basis on which a reasonable jury could

find for the non-moving party. Kaucher v. County of Bucks, 455 F.3d 418, 423 (3d Cir. 2006)

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). For a fact to be considered

“material,” it “must have the potential to alter the outcome of the case.” Favata, 511 F. App’x at

158. Once the proponent of summary judgment “points to evidence demonstrating no issue of

material fact exists, the non-moving party has the duty to set forth specific facts showing that a

genuine issue of material fact exists and that a reasonable factfinder could rule in its favor.” Id.

(quoting Azur, 601 F.3d at 216).

       In deciding a motion for summary judgment, “[t]he evidence of the nonmovant is to be

believed, and all justifiable inferences are to be drawn in his favor.” Id. (alteration in original)

(quoting Chambers ex rel. Chambers v. Sch. Dist. of Philadelphia Bd. of Educ., 587 F.3d 176, 181

(3d Cir. 2009)). The Court’s task is not to resolve disputed issues of fact, but to determine whether

there exist any factual issues to be tried. Anderson, 477 U.S. at 247-249. Whenever a factual issue

arises which cannot be resolved without a credibility determination, at this stage the Court must

credit the nonmoving party’s evidence over that presented by the moving party. Id. at 255. If there

is no factual issue, and if only one reasonable conclusion could arise from the record regarding the




                                                 22
potential outcome under the governing law, summary judgment must be awarded in favor of the

moving party.14 Id. at 250.

         “The same standards and burdens apply on cross-motions for summary judgment.” Allah

v. Ricci, 12-4095, 2013 WL 3816043 (3d Cir. July 24, 2013) (citing Appelmans v. City of Phila.,

826 F.2d 214, 216 (3d Cir.1987)). When the parties have filed cross-motions for summary

judgment, as in this case, the summary judgment standard remains the same. Transguard Ins. Co.

of Am., Inc. v. Hinchey, 464 F.Supp.2d 425, 430 (M.D.Pa.2006). “When confronted with cross-

motions for summary judgment . . . ‘the court must rule on each party's motion on an individual

and separate basis, determining, for each side, whether a judgment may be entered in accordance

with the summary judgment standard.’” Id. (quoting Marciniak v. Prudential Fin. Ins. Co. of Am.,

184 F. App’x 266, 270 (3d Cir.2006)). “If review of [the] cross-motions reveals no genuine issue

of material fact, then judgment may be entered in favor of the party deserving of judgment in light

of the law and undisputed facts.” Id. (citing Iberia Foods Corp. v. Romeo, 150 F.3d 298, 302 (3d

Cir.1998)).




14
     In their Reply, Plaintiffs point out that although Defendant filed a Statement of Undisputed
     Facts, he did not file a responsive factual statement that controverted Plaintiffs’ Statement of
     Undisputed Facts or identified genuine issues of material fact to be tried. (Doc. No. 72.) As a
     result, Plaintiffs argue that this Court’s procedures dictate that all of their Undisputed Facts “be
     admitted.” (Id.) While the Court’s procedures do indeed state that “[a]ll material facts set forth
     in the statement required to be served by the moving party shall be admitted unless controverted
     by the opposing party,” the Court is not required to admit legal conclusions embedded in a
     party’s statement of facts. JUDGE SLOMSKY’S SCHEDULING AND MOTION POLICIES AND
     PROCEDURES, http://www.paed.uscourts.gov/documents/procedures/slopol2.pdf (updated June
     2016). Here, Plaintiffs argue that the Court should admit the statement that “[t]here is no
     dispute that none of the post-deprivation procedures can remedy the resulting permanent
     deprivation under PUFA Section 6105(c)(4) of Second Amendment rights.” (Doc. No. 72 at
     3.) The Court will not grant Plaintiffs’ request. First, the Court is under no obligation to admit
     a legal conclusion. Second, this legal conclusion is strongly opposed in the body of Defendant’s
     Motion for Summary Judgment. (See Doc. No. 65 at 18.)


                                                    23
       As noted above, Plaintiffs mount a facial challenge to Section 6105(c)(4). A facial

challenge “seeks to vindicate not only [plaintiff’s] own rights, but those of others who may also

be adversely impacted by the statute in question.” City of Chicago v. Morales, 527 U.S. 41, 55

n.22 (1999). In contrast, “[a]n as-applied . . . does not contend that a law is unconstitutional as

written but that its application to a particular person under particular circumstances deprived that

person of a constitutional right.” U.S. v. Marcavage, 609 F.3d 264, 273 (3d Cir. 2010). Courts

generally disfavor facial challenges. Washington State Grange v. Washington State Republican

Party, 552 U.S. 442, 450 (2008). The Supreme Court has explained why:

       Facial challenges are disfavored for several reasons. Claims of facial invalidity
       often rest on speculation. As a consequence, they raise the risk of “premature
       interpretation of statutes on the basis of factually barebones records.” Sabri v.
       United States, 541 U.S. 600, 609 (2004) (internal quotation marks and brackets
       omitted). Facial challenges also run contrary to the fundamental principle of
       judicial restraint that courts should neither “‘anticipate a question of constitutional
       law in advance of the necessity of deciding it’” nor “‘formulate a rule of
       constitutional law broader than is required by the precise facts to which it is to be
       applied.’” Ashwander v. TVA, 297 U.S. 288, 346-347 (1936) (Brandeis, J.,
       concurring) (quoting Liverpool, New York & Philadelphia S.S. Co. v.
       Commissioners of Emigration, 113 U.S. 33, 39 (1885)). Finally, facial challenges
       threaten to short circuit the democratic process by preventing laws embodying the
       will of the people from being implemented in a manner consistent with the
       Constitution. We must keep in mind that “‘[a] ruling of unconstitutionality
       frustrates the intent of the elected representatives of the people.’” Ayotte v. Planned
       Parenthood of Northern New Eng., 546 U.S. 320, 329 (2006) (quoting Regan v.
       Time, Inc., 468 U.S. 641, 652 (1984) (plurality opinion)).

Id.

IV.    ANALYSIS

       In their Motion for Summary Judgment, Plaintiffs contend that Defendant’s enforcement

of Section 6105(c)(4) deprives them, and all other similarly-situated individuals committed under

Section 302, of their right to bear arms without due process of law. (Doc. No. 62.) They argue

that due process requires that Defendant provide a Section 302 committee with notice and a hearing

before the PSP enters a mental health record of a person’s commitment into the PICS and NICS
                                                 24
databases. (Id. at 10.) Furthermore, they claim that the post-deprivation remedies found in Section

6015(f)(1), Section 6111.1(g)(2), and Section 6111.1(e) do not adequately safeguard their rights.

(Id. at 17.) As a result, Plaintiffs contend that there are no genuine issues of material fact and that

they are entitled to judgment as a matter of law.

        Defendant Evanchick, the Acting Pennsylvania State Police Commissioner, rejects the

notion that the PSP’s enforcement of Section 6105(c)(4) divests a Section 302 committee of his

right to bear arms without due process, and therefore submits that he is entitled to judgment as a

matter of law. (Doc. No. 65.) In his Motion for Summary Judgment, Defendant first argues that

Plaintiffs’ procedural due process claim fails because a Section 302 committee does not have a

protected interest in obtaining a firearm. (Id. at 8.) But even if a Section 302 committee does have

a protected interest in owning a gun, Defendant argues that due process does not require the PSP

to provide additional pre-deprivation procedures before it enters a Section 302 committees’ mental

health record in the PICS and NICS databases. (Id. at 13.) Finally, Defendant submits that he is

entitled to judgment as a matter of law because the three post-deprivation procedures available to

Section 302 committees satisfy the requirements of due process. (Id. at 18.)

        The contentions the parties raise are purely legal questions. They do not involve any

disputed genuine issues of material fact. Indeed, when a statute is challenged on its face, factual

issues rarely are present. Because the law at issue favors the position of Defendant, summary

judgment in his favor is warranted.

        The Due Process Clause of the Fourteenth Amendment prohibits deprivations of life,

liberty, or property by a state without due process of law. U.S. Const. amend. XIV. Evaluating

whether a law violates this prohibition requires a two-prong analysis. First, the Court must ask

whether there is a protected life, liberty, or property interest at stake. Second, if a protected interest



                                                   25
exists, the Court must decide whether the procedures afforded amount to “due process of law.”

Robb v. City of Phila., 733 F.2d 286, 292 (3d Cir. 1984) (citing Bd. of Regents v. Roth, 408 U.S.

564, 569-72 (1972)). The Court will first address whether a protected interest is at stake.

       A.      An Individual Committed Under Section 302 of the MHPA has a Protected
               Liberty Interest in the Right to Bear Arms

       As an initial matter, Defendant argues that he is entitled to judgment as a matter of law

because an individual committed under Section 302 does not have a protected interest in owning

a firearm. (Doc. No. 65 at 8.) He contends that precedent from the Third Circuit Court of Appeals

holds that the Second Amendment does not protect the right to bear arms by the mentally ill. (Id.

at 10.) Plaintiffs vehemently disagree. While they acknowledge the existence of a longstanding

prohibition on the possession of firearms by the mentally ill, they submit that a Section 302

committee does not fall into that prohibition, and for this reason has a protected liberty interest in

the right to bear arms. (Doc. No. 62 at 10.) For the reasons stated infra, the Court is persuaded by

Plaintiffs’ argument.

       The Supreme Court of the United States has repeatedly held that the “range of interests

protected by procedural due process is not infinite.” Ingraham v. Wright, 430 U.S. 651 (1977)

(quoting Roth, 408 U.S. at 570)). To evaluate whether a plaintiff has a protected life, liberty, or

property interest, a court must look to the nature of the alleged interest at stake. Roth, 408 U.S. at

570-71. Traditionally, a liberty interest “consisted of the power of locomotion, or changing

situation, or removing one’s person to whatsoever place one’s own inclination may direct; without

imprisonment or restraint.” Kerry v. Din, 135 S.Ct. 2128, 2133 (2015). But on several occasions,

the Supreme Court has seen fit to expand this definition to include implied fundamental rights. Id.

In those instances, the Court has required “‘a careful description of the asserted fundamental liberty

interest,’ as well as a demonstration that the interest is ‘objectively, deeply rooted in this Nation’s


                                                  26
history and tradition, and implicit in the concept of ordered liberty, such that neither liberty nor

justice would exist if [it was] sacrificed.’” Id. (citing Washington v. Glucksberg, 521 U.S. 702,

720-21 (1997)). To determine whether an asserted interest constitutes a protected liberty interest,

a court must ask whether the asserted interest is supported by “this Nation’s history and practice.”

Id. (citing Glucksburg, 521 U.S. at 724, 727-728).

       Here, the asserted liberty interest at stake is the right to bear arms. The Second Amendment

states: “A well regulated Militia, being necessary to the security of a free State, the right of the

people to keep and bear Arms, shall not be infringed.” U.S. Const. amend. II. In District of

Columbia v. Heller, the Supreme Court invalidated a law that “totally ban[ned] handgun possession

in the home” and “require[d] that any lawful firearm in the home be disassembled or bound by a

trigger lock at all times, rendering it inoperable.” 554 U.S. 570, 628 (2008). In so concluding, the

Court held that there was “no doubt, on the basis of both text and history, that the Second

Amendment conferred a right to keep and bear arms.” Id. at 595. Further, the Court wrote that at

the “core” of the Second Amendment is the right of “law-abiding, responsible citizens to use arms

in defense of hearth and home.” Id. at 643-35.

       Two years later, in McDonald v. City of Chicago, the Supreme Court recognized that the

Second Amendment right articulated in Heller applies to the states through the Fourteenth

Amendment. 561 U.S. 742, 778 (2010). There, the Court explicitly held that the right to bear

arms is “deeply rooted in this Nation’s history and tradition.” Id. at 768 (citing Glucksberg, 521

U.S. at 721). In incorporating the right to the states, McDonald explained that “the Framers and

ratifiers of the Fourteenth Amendment counted the right to keep and bear arms among those

fundamental rights necessary to our system of ordered liberty.” Id. at 778.




                                                 27
        From Heller and McDonald, it is clear that the right to bear arms is a protected liberty

interest. But in this case, the issue is not merely whether an individual has a protected liberty

interest in the right to bear arms; instead, the court must decide whether an individual who has

been temporarily committed for mental health reasons under Section 302 has a protected liberty

interest in the right to bear arms.

        Despite its recognition of the right to bear arms, the Supreme Court in Heller enumerated

a non-exhaustive list of “presumptively lawful regulatory measures” that can restrict the right. See

Heller, 554 U.S. at 626-27. Relevant here, the Supreme Court explained that nothing in Heller

“should be taken to cast doubt on longstanding prohibitions on the possession of firearms by felons

and the mentally ill . . . .” Id. Although Heller articulated that the state has a public health and

safety interest in prohibiting the possession of firearms by the mentally ill, see id., there is an

absence of controlling precedent as to whether a Section 302 committee qualifies as mentally ill

for the purposes of the Heller mental illness exception, such that he would not have a protected

liberty interest in owning a gun.

        Defendant argues that Heller announced a broad prohibition on the right to bear arms by

the mentally ill and that Section 302 committees fall within this prohibition. In support of this

argument, Defendant relies on the Third Circuit decision in United States v. Marzzarella, 614 F.3d

85 (3d Cir. 2010). But this reliance is unavailing. In Marzzarella, the defendant was indicted for

possession of a handgun with the serial number scratched off in violation of 18 U.S.C. § 922(k).

Id. He moved to dismiss the indictment, claiming that § 922(k) unconstitutionally infringed upon

his Second Amendment right to bear arms. Id. The court denied the motion, and in dicta, stated

that “the Second Amendment affords no protection for the possession of dangerous and unusual




                                                28
weapons, possession by felons and the mentally ill, and the carrying of weapons in certain sensitive

places.” Id. at 92.

       The decision in Marzzarella has little bearing here. First, the court in Marzzarella did not

address a situation in which an individual challenged a firearm prohibition based on his status as

mentally ill. The section of the court’s decision that explores whether the Second Amendment

protects the mentally ill is mere dicta. Second, that section does not expand upon Heller. As in

Heller, the court in Marzzarella only stated that there exists a longstanding prohibition on the right

to bear arms by the mentally ill. It does not delve into whether an individual temporarily

committed under Section 302 should be considered mentally ill under Heller. Essentially, the court

in Marzzarella does not explain how mentally ill an individual needs to be to fall into the

longstanding prohibition on the right to bear arms by the mentally ill endorsed in Heller, such that

he does not have a protected interest in owning a gun. Accordingly, the Court will turn to decisions

of other Courts of Appeal that squarely address this issue.

       In Tyler v. Hillsdale County Sheriff’s Department, the Sixth Circuit Court of Appeals held

that a temporary emergency commitment to a mental institution may not be enough to consider an

individual mentally ill for the purposes of the Heller mental illness exception. 837 F.3d 678, 699

(6th Cir. 2016) (en banc). There, the plaintiff was barred from purchasing a weapon under 18

U.S.C. § 922(g)(4) after he was involuntarily committed to a mental institution pursuant to a

Michigan statute much like Section 302. Id. at 699. In its decision, the Sixth Circuit cautioned

against categorically relying on the language of Heller with respect to the longstanding prohibition

on the possession of firearms by the mentally ill. Id. at 686-88. The court reasoned as follows:

       To rely solely on Heller’s presumption here would amount to a judicial endorsement
       of Congress’s power to declare, “Once mentally ill, always so.” This we will not
       do. Heller’s presumption of lawfulness should not be used to enshrine a permanent



                                                 29
        stigma on anyone who has ever been committed to a mental institution for whatever
        reason.

Id. at 688. Consequently, the Sixth Circuit held that “people who have been involuntarily

committed are not categorically unprotected by the Second Amendment.” Id. at 690.

        Similarly, in United States v. Rehlander, the First Circuit Court of Appeals held that a

temporary emergency commitment to a mental institution is not enough to permanently disqualify

a person from owning a firearm under federal law. 666 F.3d 45, 50 (1st Cir. 2012). There, the

court explained that although the right established in Heller is a qualified right, “the right to possess

arms . . . is no longer something that can be withdrawn by government on a permanent and

irrevocable basis without due process.” United States v. Rehlander, 666 F.3d 45, 48 (1st Cir. 2012).

Furthermore, the First Circuit has noted that “nothing [in Heller] suggests that the Court was there

addressing a permanent ex parte deprivation” of the right to bear arms of an individual only

temporarily committed to a mental health facility. Id. Implicit in this holding is the determination

that an individual subjected to a temporary commitment does not fall into the longstanding

prohibition on the right to own a gun by the mentally ill endorsed by Heller and therefore has a

protected liberty interest in the right to bear arms.

        Relying on the logic of Tyler and Rehlander, the Court is persuaded by Plaintiffs’ argument.

Although the Supreme Court in Heller articulated that prohibition on the right to own a gun by the

mentally ill is presumptively lawful, a temporary emergency commitment to a mental institution

is not sufficient to consider the individual “mentally ill” for the purposes of the Heller mental

health exception. Thus, an individual committed under Section 302 still retains a protected liberty

interest in the right to bear arms.




                                                   30
       B.      Defendant’s Enforcement of Section 6105(c)(4) of PUFA Does Not Deprive
               Section 302 Committees of Their Right to Bear Arms Without Due Process

       Having found that a Section 302 committee has a protected liberty interest in owning a

firearm, the Court will now proceed to the second step of the procedural due process analysis:

whether the statutory procedures followed by Defendant satisfy due process of law.

       When a protected interest is implicated, the Supreme Court has held that the Due Process

Clause “grants the aggrieved party the opportunity to present his case and have its merits fairly

judged.” Logan v. Zimmerman, 455 U.S. 422, 434 (1982). However, “due process is flexible and

calls for such procedural protections as the particular situation demands.” Morrissey v. Brewer,

408 U.S. 471, 481 (1972). The “timing and the nature of the required hearing will depend on

appropriate accommodation of the competing interests involved.” Logan, 455 U.S. at 434. To

determine what procedural protection the Constitution requires in a particular situation, a court

must weigh several factors:

       First, the private interest that will be affected by the official action; second, the risk
       of erroneous deprivation through the procedures used, and the probable value, if
       any, of additional or substitute procedural safeguards; and finally, the Government’s
       interest, including the function involved and the fiscal and administrative burdens
       that the additional or substitute procedural requirement would entail.

Mathews v. Eldridge, 424 U.S. 319, 335 (1976).

       Plaintiffs first challenge Defendant’s lack of pre-deprivation procedures. They argue that

a Section 302 committee is entitled to notice and a hearing before the PSP records his mental health

record in the PICS and NICS databases. Second, even if due process does not require additional

pre-deprivation procedures in the instant case, Plaintiffs contend that the state statutory post-

deprivation remedies do not safeguard their rights.

       Defendant refutes both contentions. First, he submits that the factors set forth in Mathews

weigh in his favor and that procedural due process does not require a pre-deprivation hearing in


                                                  31
this context. Second, Defendant argues that Section 6105(f)(1), Section 6111.1(g)(2), and Section

6111.1(e)—the three post-deprivation remedies that allow a Section 302 committee to restore his

right to bear arms—satisfy due process. For the reasons stated infra, the Court is persuaded by

Defendant’s arguments.

               1.      A Section 302 Committee is not Entitled to Additional Pre-Deprivation
                       Procedures Before the Pennsylvania State Police Enter His Mental
                       Health Record in the PICS and NICS Databases

       To determine whether Section 302 committees are entitled to any pre-deprivation

procedures, the Court must weigh the Mathews factors. As to the first Mathews factor, the private

interest at stake, a Section 302 committee has a protected liberty interest in the right to bear arms.

Of course, that interest is weakened by fact that the committee was considered a clear and present

danger to himself or others, if only for a short period of time. Additionally, while this private

interest surely exists, it must be noted that the right to own a gun is not one of life’s basic

necessities. See Potts v. City of Philadelphia, 224 F. Supp. 2d 919, 943 (E.D. Pa. 2002) (“While

Potts may have a strong personal interest in his gun permit, the permit does not constitute a basic

necessity of life, such as income, or even employment, that would strongly militate in favor of a

predeprivation hearing.”). Compare with Goldberg v. Kelly, 397 U.S. 254, 262 (1970) (termination

of welfare benefits requires a pre-deprivation hearing because “welfare provides the means to

obtain essential food, clothing, housing, and medical care”).

       The second Mathews factor directs the Court to examine the risk of erroneous deprivation

of a Section 302 committee’s protected liberty interest through the procedures currently used, and

the probable value, if any, of additional procedural safeguards. Turning to the first half of that

inquiry, the lack of a pre-deprivation hearing does not create a high risk of erroneous deprivation

of a Section 302 committee’s right to bear arms.



                                                 32
       First, there is a low risk that an individual committed under Section 302 was not a clear

and present danger to himself or others at the time of his temporary commitment. As stressed by

Defendant, the procedures used to commit individuals under Section 302 are stringent. For one,

at least two individuals must observe conduct indicating that the individual is a clear and present

danger to himself or others before he is temporarily committed. As noted above, there are two

methods of initiating a Section 302 commitment. First, a physician or other responsible party can

submit a written application to a county mental health administrator, stating the conduct that

necessitates emergency medical health treatment. Second, a physician, peace officer, or other party

can take the individual to a treatment facility after observing conduct that demonstrates he is in

need of treatment. Regardless of how the individual comes to the treatment facility, a physician

must examine him within two hours of his arrival and determine whether he is truly a clear and

present danger to himself or others. The individual is only committed if, within the last thirty days,

(1) he has acted in a way that suggests he cannot care for himself and death, injury, or debilitation

would ensure without treatment; (2) he has attempted suicide and there is a reasonable probability

that suicide would occur without treatment; or (3) he has mutilated himself and there is a

reasonable probability of future mutilation without treatment. 50 Pa. Stat. § 7301(b)(2)(i-iii).

Clearly, these procedures are designed to commit only those individuals who pose a clear and

present danger to themselves or others, if only for a short period of time.

       Turning to the latter half of the second Mathews factor, the Court is not persuaded that

additional pre-deprivation safeguards—namely notice or a hearing—would be of value here. In

fact, a pre-deprivation hearing to determine whether a Section 302 committee is mentally ill

enough to divest him of his right to bear arms is irrelevant to the statutory scheme at hand. Several

courts in this circuit have recently discussed this issue.



                                                  33
       In Bell v. United States, 574 Fed. App’x. 59 (3d Cir. 2014), the Third Circuit affirmed the

district court’s holding that 18 U.S.C. 922(g)(1), which prohibits the possession of a firearm by a

convicted felon, does not require a pre-deprivation hearing to determine the felon’s “future

dangerousness” to comport with the requirements of due process. On this issue, the Third Circuit

adopted the logic of the district court, which reads as follows:

       “The plain language of [§ 922(g)(1)] makes clear Congress’ decision to bar all
       convicted felons (not merely those with violent tendencies or who otherwise present
       an ongoing danger to society) from possessing firearms.” Black v. Snow, 272 F.
       Supp. 2d 21, 34 (D.D.C. 2003), aff’d, Black v. Ashcroft, 110 Fed. App’x. 130 (D.C.
       Cir. 2004) (per curiam). As a result, “due process does not entitle [a felon] to a
       hearing to determine whether he is currently dangerous because the results of such
       a hearing would have no bearing on whether he is subject to the disability imposed
       by § 922(g)(1).” Id. at 35; see also Conn. Dept. of Pub. Safety v. Doe, 538 U.S. 1,
       4 (2003) (“[D]ue process does not require the opportunity to prove a fact that is not
       material to the State’s statutory scheme.”). Accordingly, Bell’s procedural due
       process claim fails.

Bell v. United States, No. 13-5533, 2013 WL 5763219, at *3 (E.D. Pa. Oct. 24, 2013). In Bell, the

plaintiff also brought a procedural due process challenge to 18 Pa. Cons. Stat. § 6105(b), the

Pennsylvania law that prohibits convicted felons from owning firearms. Id. For the same reasons

given with respect to the federal statute, the court rejected the plaintiff’s Section 6105 challenge.

Id.

       In Keyes v. Lynch, 195 F. Supp. 3d 702, 723 (M.D. Pa. 2016), the court extended the

reasoning of Bell to § 922(g)(4), the federal statute prohibiting an individual subject to an

involuntary commitment from owning a firearm. In Keyes, the plaintiff brought a procedural due

process challenge to § 922(g)(4), arguing that the federal government owed him notice and a pre-

deprivation hearing before depriving him of his right to own a gun because of his involuntary

commitment. Id. The court applied Bell and rejected his due process claim, finding that “the

statute subsection is clear that anyone who has been committed for mental health is subject to it;



                                                 34
thus a hearing of whether the plaintiff is still dangerous is not in fact relevant.” Id. In 2017, yet

another district court agreed. In Jefferies v. Sessions, the district court explained itself as follows:

         Congress enacted § 922(g)(4) to apply to all persons involuntarily committed. Mr.
         Jefferies does not challenge the propriety or accuracy of his involuntary
         commitment. Rather he asks for an exemption in spite of it. Mr. Jefferies does not
         have a Fifth Amendment right to procedural due process before the United States
         applies § 922(g)(4) to him because of his involuntary commitment.

278 F. Supp. 3d 831, 846 (E.D. Pa. 2017).15

         Because the same is true with respect to Section 6105(c)(4), the Pennsylvania statute

prohibiting an individual committed under Section 302 from owning a firearm, the same result

follows. Plaintiffs argue that “[a] pre-deprivation hearing is necessary to determine whether any

individual subject to Section 302 commitment suffers from a mental health condition sufficient to

require depriving them of a protected liberty interest.” (Doc. No. 62 at 7.) But the Pennsylvania

legislature enacted Section 6105(c)(4) to apply to all persons temporarily committed under Section

302. Nothing in the statute suggests that only Section 302 committees on the more dangerous or

severe end of the mental health spectrum are subject to the Section 6105(c)(4) prohibition. Thus,

a hearing to determine where a Section 302 committee falls on that spectrum is not relevant to the

statutory scheme and has no value.

         Despite the line of cases noted supra, Plaintiffs still contend that a Section 302 committee

is entitled to pre-deprivation procedures before he is divested of his right to bear arms. To support

this contention, Plaintiffs cite to the procedures that protect an individual before his Section 302

commitment is extended under Sections 303 and 304, namely that he is entitled to an informal

hearing, the right to counsel, the right to present evidence, and the right to question witnesses.



15
     Both Jefferies and Keyes were decided after this Court issued its Opinion denying
     Defendant’s Motion to Dismiss. (Doc. Nos. 32, 33.) Consequently, the Court did not
     consider this reasoning in its decision.
                                                  35
(Doc. No. 62 at 18-19.) Citing to the apparent feasibility of these procedures, Plaintiffs argue that

it is feasible to provide a Section 302 committee with additional procedures after he has already

been committed, but before he is divested of his right to bear arms. (Id.) But this comparison

lacks merit. The procedural safeguards cited by Plaintiffs protect an individual before he is

subjected to further involuntary commitment. The procedures are wholly irrelevant to whether a

Section 303 or 304 committee can later own a gun. Thus, the mere fact that an individual has the

right to a hearing before he is committed under Section 303 or Section 304 is immaterial to whether

a Section 302 committee should have a hearing before he loses his right to bear arms.

       Finally, the Court will consider the third Mathews factor: the nature of the government

interest. The Commonwealth of Pennsylvania has a prevailing interest in public safety and

ensuring that potentially dangerous individuals are not permitted to own a deadly weapon. And as

noted above, nothing in Heller prevents the government from protecting this interest by prohibiting

the mentally ill from owning a firearm. See Heller, 554 U.S. at 626-27.

       In drafting Section 6105(c)(4), the Pennsylvania legislature explicitly stated that an

individual “adjudicated as an incompetent or who has been involuntarily committed to a mental

institution for inpatient care and treatment under section 302, 303, or 304” of the MHPA “shall not

possess, use, control, sell, transfer or manufacture . . . a firearm . . . .” 18 Pa. C.S.A. §§ 6105(a),

(c)(4). This prohibition exists because at the time of his commitment a Section 302 committee is

“severely mentally disabled and in need of immediate treatment” and has shown that “his capacity

to exercise self-control, judgment and discretion in the conduct of his affairs and social relations

or to care for his own personal needs is so lessened that he poses a clear and present danger of

harm to others or to himself.” 50 Pa. Stat. § 7301(a). The dangers inherent in the possession of a

deadly firearm by someone with such a lessened capacity for “self-control, judgment, and



                                                  36
discretion” are manifest. Such an individual poses a grave threat to public safety. Given this

danger and Pennsylvania’s prevailing interest in public safety, the third Mathews factor weighs

against the necessity of a pre-deprivation hearing.

       Nevertheless, Plaintiffs contend that the government’s interest in divesting a Section 302

committee of his right to bear arms is not urgent, and that there is sufficient time to hold a pre-

deprivation hearing. (Doc. No. 62 at 19-20.) Typically, a state is required to provide pre-

deprivation remedies to satisfy due process. See Cleveland Board of Education v. Loudermill, 470

U.S. 532, 542 (1985). But the Supreme Court has held that “either the necessity of quick action

by the State or the impracticality of providing any meaningful pre-deprivation process, when

coupled with the availability of some meaningful means by which to assess the propriety of the

State’s action at some time after the initial taking, can satisfy the requirements of procedural due

process.” Parratt v. Taylor, 451 U.S. 527, 539 (1981).

       Plaintiffs argue that this case does not fall into either exception and point to the fact that

under PUFA, Section 302 commitments are not reported for seven days and Section 302

committees have 60 days following their commitments to sell or transfer firearms already in their

possession. (Doc. No. 62 at 18.) They contend that these procedures demonstrate that there is no

“necessity of quick action” that requires the PSP to enter a mental health record into the PICS and

NICS databases without first holding a hearing. (Id.) On this point, the Court agrees with

Plaintiffs. There appears to be sufficient time between a Section 302 commitment and the moment

at which the PSP creates a mental health record to hold some sort of hearing.

       But Plaintiffs’ argument ignores the fact that a pre-deprivation hearing is impractical. As

noted above, Section 6105(c)(4) is clear that anyone who has been committed under Section 302

cannot own or possess a firearm. In drafting Section 6015(c)(4), the Pennsylvania legislature



                                                37
explicitly prohibited individuals temporarily committed under Section 302 from owning a gun,

signaling that the prohibition exists regardless of the temporary nature of the commitment, whether

the commitment was isolated, or whether the individual continues to pose an ongoing threat to

public safety. Thus, while there is sufficient time to hold a pre-deprivation hearing, such a hearing

would be impractical because it would have no bearing on whether a Section 302 is subject to

Section 6105(c)(4).

       Weighing a Section 302 committee’s private interest in owning a gun against the

government’s prevailing interest in public safety, and given the negligible risk of erroneous

deprivation without a pre-deprivation hearing, the Court is not convinced that the Due Process

Clause of the Fourteenth Amendment entitles a Section 302 committee to a pre-deprivation hearing

before he is divested of his right to own a gun. Even if a pre-deprivation hearing were practical or

relevant, the cost of allowing a potentially unstable individual to retain a dangerous weapon while

he waits for a pre-deprivation hearing far outweighs any potential benefits of a pre-deprivation

hearing, particularly in light of the post-deprivation remedies discussed infra. Thus, the Court is

persuaded by Defendant’s argument that Plaintiffs do not have a right to a pre-deprivation hearing

before the PSP enters their mental health record into the PICS and NICS databases.

               2.      PUFA’s Post-Deprivation Remedies Adequately Safeguard a Section
                       302 Committee’s Due Process Rights

       As noted above, a state is not required to provide pre-deprivation process where meaningful

post-deprivation remedies are available to assess the propriety of the state’s action. Parratt, 451

U.S. at 539. Accordingly, a state’s deprivation of liberty or property does not violate the Due

Process Clause where the state provides adequate post-deprivation remedies. Id. at 540-41. Here,

PUFA sets forth three post-deprivation remedies that a Section 302 committee can use to attempt




                                                 38
to restore his right to bear arms. To evaluate whether these remedies comport with due process,

the Court turns to the test set forth in Mathews v. Eldridge.

       Again, the private interest at stake is a Section 302 committee’s right to bear arms. As

discussed above, the government has a prevailing interest in keeping fatal weapons out of the hands

of potentially dangerous individuals for the sake of public safety. In this regard, the procedures at

issue at this point in the Court’s inquiry are the three post-deprivation remedies set forth in PUFA:

(1) Section 6105(f)(1); (2) Section 6111.1(g)(2); and (3) Section 6111.1(e)(1).

       Plaintiffs argue that the second Mathews factor—risk of erroneous deprivation of their

private interest through the procedures used and the probable value, if any, of additional procedural

safeguards—weighs in their favor. (Doc. No. 62 at 24). Specifically, they take issue with the fact

that only one of the three state statutory remedies allow for the restoration of the right to bear arms

under both state and federal law. (Id.) As a result, Plaintiffs contend that the post-deprivation

procedures currently available to them are “inadequate to overcome the profound constitutional

harm to Plaintiffs and any other similarly situated individual,” such that they are “automatically

and permanently divested of their Second Amendment right.” (Id.)

       Defendant disagrees. He submits that the three procedures provided by the Commonwealth

of Pennsylvania satisfy the requirements of due process. (Doc. No. 65 at 18.) In support of his

argument, Defendant asserts that all three post-deprivation remedies allow a Section 302

committee to restore his state firearm rights, and one post-deprivation remedy allows a Section

302 committee to completely expunge his record, restoring both state and federal firearm rights.

(Id. at 21-23.) Defendant argues, and the Court agrees, that Due Process requires nothing more.

(Id. at 27.) For clarity, the Court will again summarize the three statutory remedies that a Section

302 committee can use to restore his right to own and possess a firearm.



                                                  39
       First, a Section 302 committee that submits that he is no longer committable or mentally

ill may petition the court of common pleas to restore his firearm rights pursuant to Section

6105(f)(1). 18 Pa. Cons. Stat. Ann. § 6105(f)(1). The committee may seek restoration of his rights

at any time after he is legally divested of his right to own or purchase a gun. Section 6105(f)(1)

permits restoration if “the court determines that the applicant may possess a firearm without risk

to the applicant or any other person.” Id. This process allows for a full evidentiary hearing in the

court of common pleas at which both parties have the right to present evidence and the right to

cross-examine witnesses. (Doc. No. 66 ¶ 49.) A successful 6105(f)(1) petition restores a

committee’s state firearm rights and the PSP will remove his mental health record from the state

PICS database. (Id. ¶ 50.) But Section 6105(f) cannot restore federal firearm rights. (Id.) Thus,

if an individual is only successful in restoring his state firearms rights, and has not petitioned to

have his federal rights restored, the PICS database will note that the individual is still prohibited

from possessing a gun under federal law. (Id.)

       Second, a Section 302 committee can seek expungement of his Section 302 commitment

by petitioning a court of common pleas under Section 6111.1(g). Using this section, a committee

“may petition the court to review the sufficiency of the evidence upon which the commitment was

based.” 18 Pa. Cons. Stat. Ann. § 6111.1(g)(2). As noted earlier, the Pennsylvania Supreme Court

recently explained what a sufficiency of the evidence review entails:

       [A] challenge to the sufficiency of the evidence to support a 302 commitment
       presents a pure question of law, and the court’s sole concern is whether, based on
       the findings recorded by the physician and the information he or she relied upon in
       arriving at those findings, the precise, legislatively-defined prerequisites for a 302
       commitment have been satisfied and are supported by a preponderance of the
       evidence. We emphasize that the trial court’s review is limited to the findings
       recorded by the physician and the information he or she relied upon in arriving at
       those findings, and requires deference to the physician, as the original factfinder, as
       the physician examined and evaluated the individual in the first instance, was able



                                                 40
       to observe his or her demeanor, and has particularized training, knowledge and
       experience regarding whether a 302 commitment is medically necessary.

In re Vencil, 152 A.3d 235, 242 (Pa. 2016). “If the court determines that the evidence upon which

the involuntary commitment was based was insufficient, the court shall order that the record of the

commitment submitted to the Pennsylvania State Police be expunged.” § 6111.1(g)(2). If an

individual successfully expunges his Section 302 commitment under this section, both his state

and federal rights are restored. (Doc. No. 63 ¶ 61.)

       Finally, Section 6111.1(e) allows a Section 302 committee to challenge the accuracy of his

mental health record after he has been denied the right to purchase a firearm. 18 Pa. Cons. Ann. §

6111.1(e). The committee may challenge the record by submitting an administrative challenge to

the PSP. § 6111.1(e)(1). If the PSP finds rejects the challenge, the committee can appeal the

decision to the Pennsylvania Office of Attorney General, at which point an Administrative Law

Judge will hold a hearing de novo. § 6111.1(e)(3). The Administrative Law Judge’s decision may

be appealed to the Pennsylvania Commonwealth Court. § 6111.1(e)(4). The Commonwealth

Court’s scope of review is “limited to a determination of whether necessary findings are supported

by substantial evidence, an error of law was committed or whether constitutional rights were

violated.” Gorry v. Pennsylvania State Police, 144 A. 3d 214, 216-17 (Pa. Cmwlth. 2016) (quoting

Pennsylvania State Police v. Heggenstaller, 784 A.2d 853, 856 n.6 (Pa. Cmwlth. 2001)).

       Having reviewed Section 6105(f), Section 6111.1(g)(2), and Section 6111.1(e), the Court

is persuaded by Defendant’s argument that these three post-deprivation procedures satisfy due

process. Plaintiff contends that Defendant’s enforcement of Section 6105(c)(4) “permanently”

divests a Section 302 committee of his right to bear arms. But this is incorrect. Indeed, the three

procedures set forth above provide a Section 302 committee with three different avenues to restore

his rights. First, under Section 6105(f), he may argue that he is no longer a danger to himself or

                                                41
public safety. Second, under Section 6111.1(g)(2), he may submit that he never should have been

committed in the first place. And finally, under Section 6111.1(e), he may claim that the PSP’s

records are inaccurate, and the firearm prohibition does not apply to him. These procedures are

not insignificant. As stated earlier, according to PSP statistics, forty-one (41) Section 302

committees pursued restoration through one of the three available post-deprivation procedures

between January 1, 2017 and December 31, 2017. Of that number, seventeen (17) individuals

were successful.16 (Doc. No. 65 at 26.) Thus, through these three procedures, there is nothing

“permanent” about Section 6105(c)(4).

         Plaintiffs argue that these post-deprivation procedures do not satisfy due process because

a successful Section 6105(f)(1) petition only restores state rights, and not federal rights. (Doc. No.

62 at 23.) Further, although Plaintiffs concede that the federal right to bear arms can be restored

through Section 6111.1(g)(2), they contend that Section 6111.1(g)(2) is inadequate because the

sufficiency of the evidence standard of review at “expungement hearings amount[s] to little more

than review for plain error of an incomplete and inadequate record . . . .” (Id.) The Court disagrees.

         The “sufficiency of the evidence” standard is a well-established standard of review that

courts employ in several contexts, including for example review of petitions for habeas corpus,

Eley v. Erickson, 712 F.3d 837 (3d Cir. 2013), and motions for acquittal under Federal Rule of

Criminal Procedure 29, United States v. Young, 334 Fed. App’x. 477, 480 (3d Cir. 2009). The




16
     In their Response, Plaintiffs take issue with the fact that Defendant produced these statistics on
     the last day of fact discovery, giving them no time to conduct additional discovery on the
     numbers. (Doc. No. 69 at 13.) In support of their challenge, Plaintiffs cite to Elena Myers
     Court v. Loews Philadelphia Hotel, Inc., No. 16-4848, 2017 WL 6406458, at *5 n.2 (E.D. Pa.
     Dec. 15, 2017). There, the court held that an affidavit was inadmissible because it was
     produced after the close of discovery. Id. Here, however, the statistics were produced on the
     final day of fact discovery. Although the statistics were supplied at the latter end of the
     discovery period, they were not untimely. As a result, they are admissible.
                                                   42
mere fact that this standard gives deference to the original fact-finder does not mean that it amounts

to “little more than review for plain error of an incomplete and inadequate record.” (See Doc. No.

62 at 23.) Instead, there are several justified reasons for employing this deferential standard. In

the context of a Section 302 commitment, the original fact-finder, who is the physician who first

examines and evaluates the individual, is in a unique position to observe his demeanor, actions,

and mental state at the time of the proposed involuntary commitment. This is not a fact-finding

exercise that is easily replicated months if not years later at an expungement hearing. Further, the

treating physician has particularized training, knowledge, and experience as to whether a Section

302 commitment is medically necessary. As such, a certain amount of deference is appropriate,

especially considering the strong and prevailing nature of the government’s interest in keeping

potentially fatal weapons out of the hands of potentially dangerous individuals.

       Compare the procedures available here to the lack of procedures available in United States

v. Rehlander. In Rehlander, two individuals were involuntarily committed to psychiatric hospitals

for emergency, temporary treatment, and each were later convicted for possessing firearms in

violation of 18 U.S.C. § 922(g)(4). Rehlander, 666 F.3d at 46. Both individuals moved to dismiss

their indictments on constitutional grounds, arguing that, as applied to them, Section 922(g)(4)

violated their Second Amendment right to bear arms and their Fifth Amendment right to due

process. Id. at 47. The district court denied the motion, but the First Circuit Court of Appeals

reversed, noting the lack of post-deprivation means for temporarily committed individuals to

recover the right to bear arms. Id. at 49. The court reasoned as follows:

       This would be a different case if section 922 addressed ex parte hospitalizations
       and provided for a temporary suspension of the right to bear arms pending further
       proceedings. It could also be different if section 922 permitted one temporarily
       hospitalized on an emergency basis to recover, on reasonable terms, a suspended
       right to possess arms on a showing that he now no longer posed a risk of danger.



                                                 43
       In all events, right now there is no recovery procedure in Maine that would avoid
       the ban of section 922.

Id. (emphasis in original). In contrast to Rehlander, Pennsylvania law provides three statutory

remedies that allow a Section 302 committee to restore his right to own a gun. All three procedures

allow for the restoration of a state right to bear arms, and Section 6111.1(g)(2) allows for the

restoration of both state and federal rights.

       Weighing Section 302 committees’ lessened private interest against the government’s

strong interest in public safety, and considering the negligible risk of erroneous of deprivation

through Section 6105(f), Section 6111.1(g)(2), and Section 6111.1(e), the Court is convinced that

these three post-deprivation remedies provide Section 302 committees with adequate due process.

Consequently, Defendant’s enforcement of Section 6105(c)(4) does not deprive a Section 302

committee of his right to bear arms without due process. As a result, Defendant is entitled to

judgment as a matter of law.

V.     CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion for Summary Judgment (Doc. No. 61) will

be denied, and Defendant’s Motion for Summary Judgment (Doc. No. 65) will be granted.

Judgment will be entered in favor of Defendant. An appropriate Order follows.




                                                44
